             Case 6:21-cv-00797-ADA Document 7-1 Filed 09/16/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

ALTPASS LLC,                                §
                                            §
Plaintiff,                                  §
                                            §
v.                                          §           Civil Action No. 6:21-cv-00797-ADA
                                            §
GOOGLE LLC,                                 §                    JURY TRIAL DEMANDED
                                            §
Defendant.                                  §

                            ORDER GRANTING
                 NOTICE REGARDING UNOPPOSED EXTENSION
        OF TIME FOR DEFENDANT TO ANSWER OR OTHERWISE RESPOND

        On this day the Court considered Plaintiff’s Notice Regarding Unopposed Extension of

Time for Defendant to answer or otherwise respond to the Complaint for Patent Infringement

(the “Complaint”) filed on August 3, 2021. The Court grants an extension of time for Defendant

to answer or otherwise respond to the Complaint. Therefore,

        IT IS ORDERED that Plaintiff’s Notice is GRANTED.

        IT IS FURTHER ORDERED that Defendant has until November 1, 2021, to object to,

respond to, move, or otherwise answer Plaintiff’s complaint.


        SIGNED on _________________________________.



                                                    _________________________________
                                                    ALAN D. ALBRIGHT
                                                    UNITED STATES DISTRICT JUDGE




6OA5224.DOCX                                    1
